                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 Joao Teixeira,                                     Case No. 1:19cv866

                        Appellant,
                 -vs-                               JUDGE PAMELA A. BARKER


 Daniel McDermott,
 United States Trustee for                          MEMORANDUM OPINION AND
 Region 9, et al.,                                  ORDER

                        Appellees


       This is an appeal from the April 5, 2019 decision of the United States Bankruptcy Court,

Northern District of Ohio denying the Appellant/Debtor Joao Teixeira’s “Second Motion to Vacate

Order Overruling Debtor’s Objection to Trustee’s Notice of Intent to Sell Personal Property and

Approving Trustee’s Sale of Personal Property.” For the following reasons, the decision of the

Bankruptcy Court is AFFIRMED.

I.     Facts

       This matter relates to the Chapter 7 trustee’s sale of the Appellant/Debtor Joao Teixeira’s

(hereinafter “Teixeira”) purported interest in a trust that includes an alleged sixteenth century painting

by Michelangelo Merisi da Caravaggio, and the bankruptcy court’s denials of Teixeira’s objections

thereto.

       A.      Initial Bankruptcy Proceedings

       On September 6, 2017, Teixeira filed a voluntary petition for relief under Chapter 7 of the

Bankruptcy Code. See In re Teixeira, Bankruptcy Petition # 17-15280 (U.S. Bank. Ct., N.D. Ohio)
(Bankr. No. 1.) 1 Therein, Teixeira estimated that his assets were worth between $0 - $50,000, and

his liabilities were between $100,001 - $500,000. (Id. at p. 6.) In Schedule B of his Petition, Teixeira

answered “no” to the question of whether he had an interest in any “trusts, equitable or future interests

in property . . . and rights or powers exercisable to your benefit.” (Id. at p. 13.) In addition, he

answered “no” to the question of whether he had an interest in any “claims against third parties,

whether or not you have filed a lawsuit or made a demand for payment.” (Id.) He also indicated that

he had no other financial assets, or any property of any kind, that he did not already list. (Id. at p.

14.) Finally, in his Statement of Financial Affairs, Teixeira answered “no” to the question of whether

he was a party in any lawsuit, court action, or administrative proceeding within 1 year before filing

for bankruptcy. (Id. at p. 35.)

         The United States Trustee appointed David O. Simon to serve as the Chapter 7 Trustee for

Teixeira’s case. On September 18, 2017, the United States Trustee sent information to Mr. Simon

regarding Teixeira’s potential interest in a Florida trust. The corpus of the trust consists exclusively

of a sixteenth-century oil painting “David Killing Goliath” that is sometimes attributed to

Michelangelo Merisi de Caravaggio (the “Trust”). It is undisputed that the Trust is the subject of

litigation in the Circuit Court of the Seventh Judicial Circuit in Volusia County, Florida, which has

been pending for many years. See In re Caravaggio Trust, Case No.: 2001-30696-CICI-32; Joao

Teixeira-Nascimiento et al. v. Martin C. Boire P.A. et al., Case No: 2013-31477-CICI-32

(collectively, the “Florida Litigation”).




1
  Hereinafter, all references to filings in the Bankruptcy case will be to “Bankr. Doc.” number. References to filings in
the instant case will simply be to “Doc. No.”
                                                           2
         On September 20, 2017, Mr. Simon sent a letter to an attorney representing the Trust

beneficiaries in the Florida litigation, Cesar J. Dominguez, requesting confirmation that Teixeira was

in fact a party to that litigation, as follows:

         In the course of our review of the bankruptcy filing, we have discovered various
         proceedings relating to The Caravaggio Trust. Correspondence issued on April 5,
         2017, by the trustee of the Trust is directed to, inter alia, John Teixeira Gueits a/k/a/
         Joao Teixeira, Jr., at the same address as the debtor in the referenced bankruptcy case.
         Further, pleadings filed in litigation pending in the Circuit Court of the Seventh
         Judicial Circuit in and for Volusia County, Florida, indicate that your Firm represents
         the trust beneficiaries.

         In light of your representation of the trust beneficiaries in the pending litigation, it
         would greatly assist in the administration of the bankruptcy case if you could confirm
         to me that the debtor in the bankruptcy case and the trust beneficiary identified above
         are one and the same person. If they are not, I would appreciate your explanation as
         to how they differ.

(Bankr. Doc. No. 52, Exh. A.) Mr. Dominguez failed to respond to this letter.

         On October 12, 2017, Mr. Simon held the § 341 meeting of creditors. 2 During this meeting,

Mr. Simon expressly asked Teixeira about the Caravaggio Trust and pending Florida litigation.

Teixeira responded that the “Florida trustee took all” the money and that there was “nothing for [him;

i.e, Teixeira] in there.” (Bankr. Doc. No. 52, Exh. B. at Tr. 9-11.) Specifically, the transcript of the

meeting reflects the following exchange:

         Q:        What do you know about some litigation pending in Florida dealing with
                   something called the Caravaggio Trust?




2
  Pursuant to 11 U.S.C. § 341, “[w]ithin a reasonable time after the order for relief in a case under this title, the United
States trustee shall convene and preside at a meeting of creditors.” The statute further provides that: “Prior to the
conclusion of the meeting of creditors or equity security holders, the trustee shall orally examine the debtor to ensure that
the debtor in a case under chapter 7 of this title is aware of-- (1) the potential consequences of seeking a discharge in
bankruptcy, including the effects on credit history; (2) the debtor's ability to file a petition under a different chapter of
this title; (3) the effect of receiving a discharge of debts under this title; and (4) the effect of reaffirming a debt, including
the debtor's knowledge of the provisions of section 524(d) of this title.” 11 U.S.C. § 341(d).
                                                                3
A:   I have an attorney down there *** dealing with that. *** Basically what
     happened with that was an incredible case of a property that belonged to my
     dad.

Q:   Yeah.

A:   And the attorney that was the Trustee --

Q:   Now, what's your dad's name?

A:   Joao, the same as mine.

Q:   Okay.

A:   And basically the Trustee ended up suing that property.

Q:   Mm-hmm.

A:   And he took it, so it's his.

Q:   Well, are you in the lawsuit or is it your dad that's in the lawsuit?

A:   My dad is in the lawsuit.

Q:   Yeah.

A:   And I'm in the lawsuit.

Q:   And you're in the lawsuit too? And you're represented by an attorney by the
     name of Cesar Dominguez.

A:   Yep.

Q:   Okay.

A:   That property basically --

Q:   And what's Dominguez trying to do for you?

A:    Dominguez as of right now, I had to hire him in order to see what's going to
     happen, because the Trustee ended up suing the Trust, sold the property and
     took all the money for himself. So we had to end up getting some kind of
     representation. As of right now the Courts in Volusia County have said that it
     belongs to the Trustee, but the attorney that we got is still litigating it. But as

                                         4
                far as we know, he took all the money and the Court hasn't said anything other
                than it's all his.

        Q:      And why didn't you tell your lawyer about this?

        A:      Because I've never had any -- any even wanting on that, because as far as I
                know there's nothing there.

        Q:      I mean, they're talking about big numbers like $14 million, $300,000,
                $9,106,000, and you have no idea what this is all about?

        A:       Like I said, the Trustee took all of that.

        Q:       Okay.

        A:       There's nothing for me in there, other than my name stuck on that thing.

        Q:       Well --

        A:       I hate that I even got involved. It belonged to my dad and my dad doesn't
                speak English and he got me involved with that, and that's why my name is
                really attached to that.

        Q:      So are you saying you didn't have any claims to this property?

        A:      Oh, as far as my name is in there, my father said I could have 25 percent if I
                help him out, but there's really nothing I can do. The Trustee took everything.

(Id. at Tr. 9-11.)

        On December 13, 2017, Teixeira received a discharge. (Bankr. Doc. No. 11.) Shortly

thereafter, on December 23, 2017, Mr. Simon filed a Report of No Distribution, in which he stated as

follows: “I have made a diligent inquiry into the financial affairs of the debtor(s) and the location of

the property belonging to the estate; and [report] that there is no property available for distribution

from the estate over and above that exempted by law.” The Report further indicates the value of the

“claims scheduled to be discharged without payment (without deducting the value of collateral or




                                                     5
debts excepted from discharge)” was $161,605.90. The docket reflects a final decree was entered on

January 2, 2018 and the case was closed. (Bankr. Doc. No. 14.)

        B.      Reopening of Bankruptcy Case

        Several months later, Mr. Simon received an unsolicited inquiry regarding a sale of Teixeira’s

alleged interest in the Caravaggio Trust (“Trust”). (Bankr. Doc. No. 55.) According to Mr. Simon,

on March 2, 2018, he received a call from Patrick Scott, an attorney from Fort Lauderdale, Florida.

(Id.) Mr. Scott represented himself to be the attorney for Martin Boire, P.A., the trustee of the

Caravaggio Trust. (Id.) Mr. Scott requested that Mr. Simon write a letter for Mr. Boire’s use in a

show cause hearing that was scheduled to go forward against Teixeira several days later in the Florida

litigation. (Id.)

        On March 6, 2018, Mr. Simon sent the requested letter to Mr. Boire. (Bankr. Doc. No. 44,

Exh. 1.) This letter states as follows:

        I am the Chapter 7 panel bankruptcy trustee who administered the bankruptcy of Joao
        Teixeira ("Debtor”), Case. No. 17-15280, Northern District of Ohio. Regarding that
        bankruptcy:

        I learned about the potential interest in the Caravaggio Trust, not from the Debtor, but
        from an investigative report from an analyst in the Office of the U.S. Trustee in my
        region, the information from which conflicted with the later testimony of the Debtor
        at the meeting of creditors held in his bankruptcy case when I confronted him with my
        discovery of your trust.

        When I questioned the debtor about who owned the beneficial interest in the
        Caravaggio Trust, he testified that his father owns the interest and that he has been
        promised a 25% interest if he helps his father recover something in the trust.

        I then wrote to Mr. Cesar Dominguez, a lawyer in Florida whose name appeared in a
        pleading entitled “Beneficiaries’ Response in Opposition to Trustee’s Motion for
        Clerk’s Sale of Trust Estate” inquiring about the Debtor’s interest in the Caravaggio
        Trust. Mr. Dominguez did not respond to my inquiry.



                                                   6
       Although the bankruptcy case has been closed, I have never abandoned from the
       bankruptcy estate whatever interest the Debtor may have in the Caravaggio Trust.
       Property not listed in the Debtor’s Schedules remains the property of the bankruptcy
       estate after closing. 11 USC sec. 554(c) and (d).

       I am very interested in finding a buyer for whatever interest the Debtor really owns
       and I would seek an order of the Bankruptcy Court reopening the case to administer
       assets if it is subsequently determined that the Debtor has an interest in the Trust.

(Bankr. Doc. No. 44, Exh. 1.) It was Mr. Simon’s understanding that Mr. Boire wanted the letter for

use in the show cause hearing because he (Mr. Boire) held a sizeable judgment against Teixeira and

Teixeira had failed to provide post-judgment financial disclosures previously ordered by the Florida

court. (Bankr. Doc. No. 55.)

       Several weeks later, on March 29, 2018, Mr. Simon received an email from an attorney named

Thomas Jerla, stating that his firm’s client, TAMSEF I, LLC (hereinafter “TAMSEF”), was willing

to purchase Teixeira’s interest in the Caravaggio Trust for $10,000. (Bankr. Doc. No. 55.)

       Mr. Simon then moved to reopen Teixeira’s bankruptcy case, indicating that he had

“determined that there is a potential asset to administer for the benefit of creditors, consisting of the

debtor’s pre-petition unscheduled potential interest in an entity known as the Caravaggio Trust.”

(Bankr. Doc. No. 15.)

       On April 25, 2018, the Bankruptcy Court reopened the case and directed the re-appointment

of Mr. Simon as the Chapter 7 Trustee. (Bankr Doc. No. 17.) See also Doc. No. 19. Mr. Simon then

withdrew his Report of No Distribution and filed an Initial Report identifying the Caravaggio Trust

as an asset worth $10,000. (Bankr. .Doc. Nos. 20, 21.)

       On May 18, 2018, Mr. Simon filed a Notice of Intent to Sell, which provided as follows and

was mailed to Teixeira’s known creditors:



                                                   7
       PLEASE TAKE NOTICE that among the assets of this estate is the debtor’s alleged
       beneficial interest (alleged to be 25%) in an entity known as the Caravaggio Trust
       which allegedly owns a painting by an Italian master named Michelangelo
       Caravaggio. The authenticity and ownership of the painting has been the subject of
       litigation for at least the last fifteen (15) years in the courts of Volusia County, Florida,
       and, until now, the trustee has been unable to determine whether or not there is any
       value in the Trust for the benefit of this estate. Recently, the trustee received an offer
       from TAMSEF I, LLC, a Florida Limited Liability Company, to purchase the debtor’s
       interest, whatever it may be, in the Caravaggio Trust for the sum of $10,000.00,
       payable upon the expiration of the objection period for this Notice. Therefore,
       pursuant to the provisions of § 363 of the Bankruptcy Code and Rule 6004 of the
       Bankruptcy Rules, the trustee proposes to sell the interest of the debtor in the
       Caravaggio Trust, whatever it may be, to TAMSEF I, LLC, a Florida Limited Liability
       Company, for the sum of $10,000.00, free and clear of any interests of any parties.

(Bankr. Doc. No. 25.)

       None of Teixeira’s creditors objected to the proposed sale. On June 8, 2018, however,

Teixeira filed an Objection to the Notice of Intent to Sell, in which he argued that the proposed sale

for the sum of $10,000 was “against sound business reason.” (Bankr. Doc. No. 27.) He explained as

follows:

       5. The corpus of the Trust consists of an oil painting attributed to
       Michaelangelo Merisi Da Caravaggio known as 'David Killing Goliath' or 'David in
       the Act of Picking up Goliath's Severed Head.' Over the years, there has been much
       dispute regarding the authenticity of the painting. [FN 1: In 2012, the painting was
       sold for $15,080,000 and then again for $40 million shortly thereafter. However, both
       buyers defaulted on their loans.]

       6. In 2009, Debtor purchased a twenty-five percent (25%) interest in the Trust from
       Lapsa International Bank. Debtor's interest is encumbered by a $753,825.53 default
       judgment entered against Lapsa on December 13, 2001. See Public Records of Volusia
       County, Book 4787, Page 4618.

       7. In 2012, the painting was sold to Green Moss Partners, LLC for
       $15,080,000.00 with a balloon payment of $13,080,000 due on November 1, 2017.
       Green Moss and Southport subsequently defaulted on the loan, and a judgment was
       entered for $18,283,884 in favor of the Caravaggio Trust.

       8. In 2014, the 7th Circuit Court of Volusia County, ordered Debtor and the other
       beneficiaries of the Trust to pay separate sanctions to Martin C. Biore [sic] P.A.,

                                                    8
       trustee of the Caravaggio Trust, and Gray Robinson. Debtor was ordered to pay a total
       of $ 346,004.11 in attorney fees and sanctions….

(Id.) Contrary to his representation during the § 341 meeting that his share of the painting was

“worthless,” Teixeira now argued that “the potential value of [his] twenty-five percent interest far

exceeds $10,000.” (Id.)

       The Bankruptcy Court held a hearing on Mr. Simon’s Notice of Intent to Sell and Teixeira’s

Objection on June 19, 2018. Teixeira’s then-counsel, Anna Wall, noted that the painting had been

sold in 2012 for $15,000,000 and that his “interest is worth a lot more than $10,000.” (Bankr. Doc.

No. 32 at Tr. 8.) The Court then inquired as follows:

       THE COURT: Right, but the Debtor hasn’t --the Debtor’s only recovery would be if
       there was enough money to pay everybody in full and then get something. And if
       you’re in a position to help find someone that is willing to pay I don't know what -- I
       mean, if you said, you know, there’s somebody that's willing to pay $100,000, I think
       Mr. Simon's ears would pick up and he would probably say tell me who it is and I’ll
       call them. But absent, you know, something that's going to pay 100 percent and then
       some to all creditors, it's really -- I don't see the Debtor has a -- I guess the technical
       term would be standing to say yea or nay. So, you know, if you have -- the order will-
       - at this point I assume you don't have anyone that's interested in paying significantly
       more?

       MS. WALL: Not significantly more. I have been in talks with my client about
       possibly him purchasing that interest for more than what the other party is offering.

       THE COURT: But one of the issues there is where is that money coming from,
       because if it's the Debtor offering to pay, then the question is where is this -- why is
       that not also an asset of the Debtor that's –

       MS. WALL: Well, it would be from family and the other beneficiaries in the trust.

       THE COURT: Again, this -- unless somebody is offering significantly more -- you
       know, it's those other people that would come up and say, you know, Judge, we want
       to pay more, and if we get -- I think we may have another matter -- but if there's a
       bidding dispute, you know -- not to say bidding dispute, but if there are multiple parties
       interested in purchasing, then they’re free to ask the Court and I don’t see them here.
       So the thought that there might be people, that's not enough for me to say no. And if
       there was something -- if someone came in and said, Judge, you know, give me a week

                                                   9
         and I can get, you know, people to pay 20, 40, $50,000 for this, I think Mr. Simon
         would probably say, you know, we can -- he doesn't want to lose the 10,000 that he’s
         got a deal for, but that's a different situation. So I think at this point I'm going to grant
         the -- or approve the Notice of Intent to Sell and overrule the objection.

(Id. at Tr. 8-10.) 3

         On June 21, 2018, the Bankruptcy Court entered an Order overruling Teixeira’s Objection to

the Notice of Intent to Sell. (Bankr. Doc. No. 30.) Teixeira did not appeal the Bankruptcy Court’s

Order.

         The sale was subsequently consummated on July 7, 2018. (Bankr. Doc. No. 73 at p. 8, citing

Exh. 13.) The Assignment effectuating this Sale was executed by Mr. Simon and provided as follows:

         FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is
         hereby acknowledged, the undersigned, David O. Simon as Trustee in Bankruptcy for
         Joao Teixeira aka Joao Teixeira Gueits ("Debtor"), SSN xxx.xx-xxx ("Assignor"),
         the owner of a 25% interest In The Caravaggio Trust dated January 13, 1992 with
         its situs in Florida, does hereby assign and transfer to TAMSEF I, LLC (“Assignee”)
         the interest of the Debtor in The Caravaggio Trust.

         This Assignment is effected pursuant to the provisions of 11 U.S.C. § 363 of the
         Bankruptcy Code, in the bankruptcy case of Joao Teixeira, Case No. 17-15280 on the
         docket of the United States Bankruptcy Court for the Northern District of Ohio.

         The Assignor hereby warrants that, pursuant to the applicable provisions of the
         Bankruptcy Code and the Order of the Bankruptcy Court entered on June 21, 2018,
         he possesses the full right and authority to enter into this agreement and to
         transfer the aforementioned rights, title and interest in the Caravaggio Trust.

         This Assignment shall be binding upon and inure to the benefit of Assignor and
         Assignee, and their successors, assigns and personal representatives.

(Bankr. Doc. 73-1 at p. 61.)




3
  In addition, during the hearing, Mr. Simon clarified that he did not intend to sell Teixeira’s interest “free and clear.”
Rather, he intended to execute an assignment to the buyer of Teixeira’s interest in the Trust “whatever that may be, subject
to any liens, claims, or other interests of any other parties.” (Id. at Tr. 6.)

                                                            10
        C.       First Motion to Vacate

        In August 2018, Teixeira moved for his attorney in the Florida litigation, Mr. Dominguez, to

appear pro hac vice and be substituted for his bankruptcy attorney. (Bankr. Doc. Nos. 33, 37.) The

Bankruptcy Court granted Teixeira’s motion over the objection of Mr. Simon. 4 (Bankr. Doc. No.

40.)

        On September 11, 2018, Teixeira filed a lengthy “Motion to Vacate Order Overruling

Debtor’s Objection to Notice of Intent to Sell Personal Property and Approving Trustee’s Sale of

Personal Property.” (Bankr. Doc. No. 44.) Therein, Teixeira argued that the sale of his 25 % interest

in the Caravaggio Trust was in bad faith. (Id.) Specifically, Teixeira argued that the buyer, TAMSEF,

was created by the Boire Trustee through others for the sole purpose of “gain[ing] ownership of the

Debtor’s 25% beneficial interest in The Caravaggio Trust, presumably for the Boire Trustee or some

other person or entity other than the Caravaggio Trust.” (Id.) He maintained that bad faith was

evidenced by “the fact that TAMSEF was brought to the Simon Trustee by the Boire Trustee, an

insider of The Caravaggio Trust, who as Trustee of The Caravaggio Trust, has been the Debtor’s

adversary in the Florida Cases for the last eighteen (18) years.” (Id.)

        Teixeira further argued that “it cannot be said that the Simon Trustee adequately marketed the

Debtor’s Asset, or that the Simon Trustee sold the Debtor’s Asset to TAMSEF for the highest and




4
  In his objection, Mr. Simon noted that he had received an email from Attorney Scott raising concerns about Mr.
Dominguez’s representation of Teixeira in the instant case. (Bankr. Doc. No. 38.) Mr. Simon attached to his objection a
copy of Mr. Scott’s email. Therein, Mr. Scott states, among other things, as follows: “Mr. Dominguez is presently the
subject of large sanctions judgments pursuant to Florida Statutes sec. 57.105(1) for baseless litigation on behalf of
Teixeira Gueits in the very trust administration proceeding that the debtor concealed from you. Mr. Dominguez is a co‐
debtor to Teixeira Gueits for that same liability, and one who is still not listed in Teixeira Gueits’ Schedule H (Co‐
Debtors). You’ve seen the orders and judgments. The judgments against Teixeira Gueits are recorded online in Book
7333, pages 4093 and 4138 of Volusia County Official Records, and those against Mr. Dominguez are recorded online at
Instruments 114178350 and 114178351. My firm assigned its judgments to Mr. Boire for having paid our fees.” (Id.)
                                                         11
best price, given the fact the Simon Trustee failed to obtain an appraisal of the Asset, nor did he take

into consideration the value of the Asset, pursuant to the Final Judgment in favor of The Caravaggio

Trust, in the amount of $18,283,884.00 . . . when the Simon Trustee sold the Debtor’s Asset to

TAMSEF, for the paltry sum of $10,000.00.” (Id.) Finally, Teixeira argued that “[t]he Simon Trustee

failed to demonstrate that he negotiated with TAMSEF, the terms of the sale at arm’s length and in

good-faith, given the fact that Simon Trustee communicated primarily with the Boire Trustee

regarding the sale of the Debtor’s Asset.” (Id.)

         In sum, Teixeira argued he was entitled to relief from the Sale Order on the following three

grounds: (1) under Fed. R. Civ. P. 60(b)(2) on the grounds that the discovery of new evidence 5

revealed that TAMSEF was not a good faith purchaser; (2) under Rule 60(b)(3) on the grounds of

fraud, misrepresentation, or misconduct by the Simon Trustee, “who colluded with the Boire Trustee,

and TAMSEF, to engage in the Bad-Faith Sale of the Debtor’s (25%) beneficial interest in The

Caravaggio Trust;” and (3) under Rule 60(d)(3) on the grounds of fraud on the court. (Id.)

         Both Mr. Simon and the United States Trustee filed objections to Teixeira’s Motion, in which

they defended the reasonableness of the sale and asserted that Teixeira lacked standing to challenge

the sale because he failed to (1) disclose his interest in the Caravaggio Trust on his schedules and/or




5
  The “new evidence” identified by Teixeira in this Motion consisted of: (1) the March 6, 2018 letter from Mr. Simon to
Mr. Boire; (2) a motion filed in the Florida litigation on August 13, 2018 by TAMSEF for substitution of party, in which
it requested that it be substituted as a party in place of Teixeira in that action in light of the assignment of Teixeira’s
interest in the Caravaggio Trust; (3) an August 13, 2018 Motion for Continuance filed by TAMSEF in the Florida
litigation; (4) the August 14, 2018 transcript of a hearing in the Florida litigation during which it was allegedly
demonstrated that Mr. Jerla (counsel for TAMSEF) and Mr. Scott (counsel for Mr. Boire) participated in a court
conference call together from Mr. Scott’s office; and (5) the August 27, 2018 objection filed by Mr. Simon to the
Bankruptcy Court’s Order allowing Mr. Dominguez to appear as counsel for Teixeira in the instant case, as well as the
attached email Mr. Simon received from Mr. Scott regarding his concerns about Mr. Dominguez. (Bankr. Doc. No. 44.)
                                                           12
during the 341 meeting; and/or (2) demonstrate that the sale of his interest in the Trust would generate

assets in excess of his liabilities. (Bankr. Doc. Nos. 52, 55.)

            On October 16, 2018, the Bankruptcy Court conducted a hearing on Teixeira’s Motion to

Vacate. 6 Following oral argument by Teixeira’s attorney, Mr. Simon, and an attorney for the U.S.

Trustee, an agreement was reached under which Teixeira would have until November 6, 2018 to

have someone tender $100,000 to Mr. Simon. (Bankr. Doc. No. 90.) If someone tendered this amount

by November 6, 2018, then the $100,000 would be used as the opening bid at an auction selling

Teixeira’s interest in the Caravaggio Trust. (Id.) However, if no one tendered this amount by

November 6, 2018, the Motion to Vacate would be denied. (Id.)

           On November 6, 2018, Mr. Simon reported to the Bankruptcy Court that no one had tendered

the $100,000. (Id.) That Court denied Teixeira’s Motion to Vacate in an Order issued the next day.

(Bankr. Doc. No. 59.) Teixeira then filed, and later withdrew, a motion to reconsider the Bankruptcy

Court’s Order denying his Motion to Vacate. 7 (Bankr. Doc. Nos. 61, 63, 72.) He did not appeal the

Bankruptcy Court’s Order to this Court. 8



6
    There does not appear to be a transcript of this hearing in the record before this Court.
7
  In his Motion for Reconsideration, Teixeira argued that “the Debtor did not foresee that his Investor would take so long
to return to the United States from his Switzerland business trip. It is for that reason that the Debtor was unable to send
the Chapter 7 Trustee the agreed upon funds. The Debtor has filed the instant Motion for rehearing or reconsideration
within the ten (10) day deadline, to have his counsel fly to the hearing with a Cashier’s check in the amount of $100,000.00
to persuade the Court to alter or amend its prior order or judgment pursuant to Rule 9023, to correct clear and manifest
injustice.” (Bankr. Doc. No. 61.) Teixeira states that he withdrew his motion because “the $100,000 investor was not
able to return to the United States from Switzerland in time to tender funds.” (Bankr. Doc. No. 73 at p. 17.)
8
  In October 2018, the United States Trustee filed a Complaint to Revoke Teixeira’s discharge in bankruptcy on the
grounds that he had intentionally or recklessly omitted his interest in the Caravaggio Trust, as well as the Florida litigation,
in his bankruptcy schedules. (Bankr. Doc. No. 53.) The United States Trustee further asserted that Teixeira “intentionally
or recklessly ma[de] one or more false oaths during the 341 Meeting, [and thereby] obtained a discharge through fraud.”
(Id.) On March 11, 2019, the Bankruptcy Court entered an Order and Stipulation in which Teixeira stipulated, in pertinent
part, as follows: “1. By signing below, Defendant Joao Teixeira hereby stipulates pursuant to 11 U.S.C. § 727(a)(l0) to
revocation and denial of the Discharge Order, and agrees to permanently waive the discharge of any debt that was
                                                               13
        D.       Second Motion to Vacate

        On February 1, 2019 Teixeira filed a “Second Motion to Vacate Order overruling Debtor’s

Objection to Trustee’s Notice of Intent to Sell Personal Property and Approving Trustee’s Sale of

Personal Property.” (Bankr. Doc. No. 73.) Therein, Teixeira asserted that, on December 22, 2018,

his attorney, Mr. Dominguez, received a package from Mr. Boire that included (1) accounting and

trust disclosure documents from Mr. Boire, (2) billing statements from Mr. Boire from November 2,

2017 through November 2, 2018, and (3) billing statements from Attorney Scott from March 2018

through October 2018.         Teixeira argued that these documents constituted “newly discovered

evidence, that the Boire Trustee, and its counsel . . . colluded with TAMSEF and the Chapter 7

Trustee, from initial contact between the parties, to the preparation of documents to effectuate the

bad-faith sale of Debtor’s personal property to TAMSEF, and throughout the litigation that ensued to

vacate the [sale of the debtor’s interest].” (Bankr. Doc. No. 73).

        Specifically, Teixeira argued that these documents demonstrated the collaborative efforts of

Mr. Simon, Attorney Scott, and Mr. Boire in (1) drafting the March 6, 2018 letter that Mr. Simon

sent to Mr. Boire; (2) drafting the May 18, 2018 Notice of Intent to Sell Personal Property; (3) drafting

the arguments for Mr. Simon to use at the hearing on Teixeira’s Objections to the Notice of Intent to

Sell; (4) drafting the Assignment of Interest in the Caravaggio Trust; (5) preventing Mr. Dominguez

from appearing in Bankruptcy Court on Teixeira’s behalf; and (6) providing documents to the United

States Trustee to assist in drafting objections to Teixeira’s first motion to vacate. (Id.) Teixeira

further asserted these documents show that counsel for TAMSEF (Attorney Jerla) had a secondary




scheduled in bankruptcy case no. 17-15280-AIH, as well as any debt that could have been listed on the schedules in
bankruptcy case no. 17-15280-AIH.” (Bankr. Doc. No. 87.)
                                                       14
role with respect to the sale and, in fact, took direction from Attorney Scott in all material respects.

(Id.)

        Teixeira claimed that he “could not have obtained these [documents] prior to the granting of

the TAMSEF Sale Order, working with the utmost due diligence because the Debtor did not know,

and could not have known, these memos existed until [Mr. Boire] made the mistake of sending them

to Attorney Dominguez.” (Id.) Teixeira maintained that if he had gained possession of these various

billing statements and disclosure documents from Mr. Boire and Attorney Scott prior to the hearing

on October 16, 2018, he would not have entered into the agreement with Mr. Simon that led to the

denial of Teixeira’s first motion to vacate on November 7, 2018. (Id.)

        Mr. Simon, the United States Trustee, Mr. Boire, and TAMSEF all filed separate Objections

to Teixeira’s Motion. (Bankr. Doc. Nos. 76, 78, 79, 80.) In his Objection, Mr. Simon adamantly

denied Teixeira’s allegations of collusion, as follows:

        There could be no more inaccurate characterization of the transaction in question than
        it being the product of collusion. On the contrary, there were no secrets here.
        Everything relating to the transaction was done according to the provisions of the
        Bankruptcy Code and Bankruptcy Rules. Proper notice was given and all necessary
        parties were given that notice. The court may recall that it was the debtor who filed
        his original motion to vacate and neglected to give notice to the purchaser and/or its
        counsel. The debtor points to the Trustee’s March 6, 2018, correspondence to the Boire
        Trustee. That is not new; it is Exhibit 1 to the Debtor’s original motion to vacate. The
        debtor points to the Trustee’s communication with various parties as collusive. Again,
        not so. In the Trustee’s Motion for Reconsideration of Order granting Amended
        Motion to Appear Pro Hac Vice (which was denied), the Trustee attached an email
        received from Attorney Scott outlining various grounds upon which he believed the
        Pro Hac Vice motion should have been denied. Again, no secret here. To carry the
        Debtor’s argument to its logical and absurd conclusion, any negotiation or discussion
        between the parties regarding the composition of transactional documents or the legal
        bases for obtaining the relief requested would be collusive and improper. We all know
        that not to be the case.




                                                  15
(Bankr. Doc. No. 79.) In its Objection, the United States Trustee argued that Teixeira’s Motion

should be denied as moot under § 363(m) and Parker v. Goodman, 499 F.3d 616 (6th Cir. 1997).

(Bankr. Doc. No. 78.) Both Mr. Simon’s and the United States Trustee’s Objections incorporated

their previous Objections to Teixeira’s first motion to vacate, which raised issues regarding Teixeira’s

standing to oppose the sale. (Bankr. Doc. Nos. 52, 55.)

        Mr. Boire also filed an Objection in which he first noted that Teixeira failed to schedule his

25% beneficial interest in the Caravaggio Trust or list him (i.e., Mr. Boire) as his principal creditor

with judgments against Teixeira exceeding $214,000. (Bankr. Doc. No. 76.) Mr. Boire also

strenuously denied having any interest in or “secret control” over TAMSEF and attached a sworn

affidavit to that effect. (Id.)

        Finally, TAMSEF filed an Objection. (Bankr. Doc. No. 80.) Therein, TAMSEF maintained

that Teixeira’s “allegations about collusion in the sale are baseless and utterly false.” (Id.) It asserted

as follows:

        At all times relevant to this matter, TAMSEF I, LLC is a supporting organization of
        The Ave Maria Society, Inc. (“Ave Maria”), which in turn supports various Catholic
        charities, some of which are Ave Maria University and Ave Maria School of Law.
        Ave Maria is a Florida not-for-profit corporation and a qualified charitable
        organization under 26 U.S.C. § 501(c)(3), and the sole member of TAMSEF I, LLC.
        See Bylaws of The Ave Maria Society, Inc., in pertinent part, attached hereto as
        Exhibit “A.” Despite allegations to the contrary, Martin C. Boire has never been an
        officer or director of Ave Maria, nor member or manager of TAMSEF I, LLC; and
        has no legal or beneficial interest in either entity. See Affidavit of Daniel Dix, the
        Director/Secretary/Treasurer of Ave Maria, attached hereto as Exhibit “B”. Finally,
        Attorney Thomas J. Jerla, Jr. and his law firm have donated their legal services on a
        pro bono basis regarding TAMSEF I, LLC’s acquisition of the trust interest in this
        case. See Affidavit attached hereto as Exhibit “C.” Ave Maria’s status as a charitable
        organization and the attorney’s pro bono role in this matter negates any suggestion of
        collusion since no individual or business will be profiting from the sale of the 25%
        trust interest in this matter.

(Id.)

                                                    16
       Teixeira filed Replies to each of the Objections noted above. (Bankr. Doc. Nos. 82, 84, 85,

86.)

       On April 5, 2019, the Bankrupty Court issued a Memorandum Opinion & Order in which it

denied Teixeira’s Second Motion to Vacate. (Bankr. Doc. No. 90.) In relevant part, the court

explained as follows:

       The Court rejects the debtor’s assertion that these various communications [between
       Mr. Simon, Mr. Boire, and Attorney Scott] would have produced a different result had
       they been presented to the Court before it approved the Chapter 7 trustee’s proposed
       sale on June 21, 2018. The record reflects that the Chapter 7 trustee did nothing to
       prevent others from submitting competing bids to the $10,000 offer from TAMSEF I,
       LLC. The debtor and parties connected with the debtor were free to appear at the June
       19, 2018, hearing with a better cash offer. But no one did. Nor did anyone appear at
       the June 19, 2018, hearing and ask for more time to submit a larger offer. Instead, the
       debtor’s attorney simply argued that the debtor’s interest was much more valuable
       than the $10,000 being offered, and indicated that there was the possibility of the
       debtor paying more than what was being offered, but not significantly more.

       Nor is there anything surprising or untoward about the Chapter 7 trustee
       communicating with individuals connected with the Florida litigation about buying
       the debtor’s interest in the Caravaggio Trust. This is not a situation where anyone
       could bid on a twenty-five percent interest in a painting that might be a Caravaggio.
       Rather, any purchaser would only be buying whatever interest the debtor has in a trust
       that remains tied up in almost two decades of litigation with purported liens in the
       millions of dollars. Presumably, only parties already entangled in that litigation would
       be seriously interested in purchasing whatever interest the debtor may have in the
       Caravaggio Trust.

       The Chapter 7 trustee receives a commission based on the amount of money paid to
       creditors, see 11 U.S.C. § 326, and has a direct financial incentive to maximize the
       amount of money he can obtain from the sale of the debtor’s assets. Indeed, the
       Chapter 7 trustee demonstrated his willingness to having the Court vacate the
       completed sale to TAMSEF I, LLC at the hearing on October 16, 2018. At the hearing
       on October 16, 2018, the Court asked attorney Dominguez whether he was aware of
       any buyers who might be willing to present higher offers for the debtor’s interest.
       Attorney Dominguez stated that he could easily find a buyer who would be willing to
       offer “$100,000 . . . $50,000.” Attorney Dominguez then expressed the debtor’s desire
       to schedule an auction for the debtor’s interest, with his new buyer’s offer as the
       opening bid. The Chapter 7 trustee also stated that he would “love the opportunity to
       sell the debtor’s interest for more money.” The Chapter 7 trustee then requested a

                                                 17
        brief adjournment. After the brief adjournment, the Chapter 7 trustee reported that he
        had reached an agreement with attorney Dominguez. If, as attorney Dominguez
        represented, someone could come up with $100,000 in three weeks, then the Chapter
        7 trustee would ask the Court to vacate the earlier sale. The $100,000 would then be
        used as an opening bid for an auction. If the $100,000 was not tendered by November
        6, 2018, then the first motion to vacate would be denied.

        Accordingly, the Court rejects the debtor’s contention that this newly discovered
        evidence provides sufficient grounds to set aside the sale of the debtor’s interest in the
        Caravaggio Trust under Bankruptcy Rule 9024 and Rule 60(b)(2) of the Federal Rules
        of Civil Procedure. Nor does the Court find it necessary to address any other reasons
        for denying the second motion to vacate, such as mootness under § 363(m). To the
        extent that a reviewing court were to find this Court’s own reasoning deficient, the
        reviewing court would remain free to “affirm on any grounds supported by the record.”
        See Premium Freight Mgmt., LLC v. PM Engineered Sols., Inc., 906 F.3d 403, 408
        (6th Cir. 2018).

(Id. at p. 15-17.)

        Teixeira filed a Notice of Appeal to this Court on April 18, 2019. (Doc. No. 1.) He filed his

appellate brief on July 8, 2019; and Mr. Simon and the United States Trustee filed their briefs in

response on August 5 and 7, 2019, respectively. (Doc. Nos. 7, 8, 9.) Teixeira filed Reply Briefs on

August 20, 2019. (Doc. Nos. 10, 11.)

II.     Standard of Review

        “The bankruptcy courts’ findings of fact are reviewed under the clear-error standard, and its

conclusions of law are reviewed de novo.” B-Line, LLC v. Wingerter (In re Wingerter), 594 F.3d

931, 935-936 (6th Cir. 2010). See also Behlke v. Eisen (In re Behlke), 358 F.3d 429, 433 (6th Cir.

2004); Bellanti v. Land Escape Outdoor Maintenance, 476 B.R. 504, 509 (E.D. Mich. 2012).

        A bankruptcy court’s denial of a post-judgment motion under Fed. R. Civ. P. 60(b) 9 is

reviewed for abuse of discretion. See In re G.A.D., Inc., 340 F.3d 331, 334 (6th Cir. 2003); In re



9
  Bankruptcy Rule 9024 provides that Fed. R. Civ. P. 60 applies in bankruptcy cases, with limited exceptions not
applicable here.
                                                      18
Holley, 661 Fed. Appx. 391, 397 (6th Cir. 2016). “The burden is on the movant to bring [himself]

within the provisions of Rule 60(b).” In re G.A.D., 340 F.3d at 334. A court “abuses its discretion

when it relies on clearly erroneous findings of fact, or when it improperly applies the law or uses an

erroneous legal standard.” Ross v. Duggan, 402 F.3d 575, 581 (6th Cir. 2004). See also In re Holley,

661 Fed Appx. at 397. As the Sixth Circuit has explained, a finding of an abuse of discretion requires

“a definite and firm conviction that the court below committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors.” In re G.A.D., 340 F.3d at 334. See

also Higdon v. Tire Recycling, Inc., 2009 WL 3645084 at * 2 (W.D. Ky. Oct. 30, 2009). “The question

is not how the reviewing court would have ruled, but rather whether a reasonable person could agree

with the bankruptcy court's decision; if reasonable persons could differ as to the issue, then there is

no abuse of discretion.” Barlow v. M.J. Waterman & Assocs. Inc. (In re M.J. Waterman & Assocs.,

Inc.), 227 F.3d 604, 608 (6th Cir.2000).

       Moreover, this Court may affirm the bankruptcy court’s decision “for any reason,” even if

“an issue was not raised or considered below.” Bellanti, 476 B.R. at 511 (quoting In re Moreland,

21 F.3d 102, 104 (6th Cir. 1994) superseded by statute on other grounds, Bankruptcy Reform Act of

1994)). See also Pidcock v. Schwab, 569 B.R. 463, 479 (N.D. Ohio 2017).

IV.    Analysis

       The parties all agree that this Court has jurisdiction, under 28 U.S.C. § 158(a)(1), over the

Bankruptcy Court’s April 5, 2019 Memorandum Opinion & Order denying Teixeira’s Second Motion

to Vacate under Rule 60(b). See Doc. No. 7 at p. 1; 8 at p 1; Doc. No. 9 at p. 1. See also In re

Calloway, 2012 WL 1003559 at *1 (6th Cir. BAP Mar. 27, 2012) (“An order denying a motion for

relief pursuant to Federal Rule of Civil Procedure 60(b) is a final order.”) (citing Slutsky v. Am.


                                                  19
Express Travel Related Servs. Co. (In re William Cargile Contractor, Inc.), 209 B.R. 435, 435–36

(6th Cir. BAP 1997)).

         Prior to considering the merits of the Bankruptcy Court’s decision, however, the Court must

first address another jurisdictional issue raised by the parties herein: standing.

         A.       Standing

         In his Appellee Brief, Mr. Simon argues that Teixeira lacks standing to appeal. (Doc. No. 8

at pp. 7-10.) The lack of standing is a jurisdictional bar to appellate review. Harker v. Troutman (In

re Troutman Enters.), 286 F.3d 359, 364 (6th Cir.2002). An appellate court must always, therefore,

consider the threshold issue of standing because it is “under an independent obligation to police its

own jurisdiction.” 10 Simon v Amir (In re Amir), 436 B.R. 1, 9 (6th Cir. BAP 2010). See also In re

Miller, 2012 WL 6719421 at * 4 (6th Cir. Dec. 27, 2012); S.E.C. v. Basic Energy & Affiliated Res.,

Inc., 273 F.3d 657, 665 (6th Cir. 2001).

         As the Sixth Circuit has explained, “[a]ppellate standing in bankruptcy cases is more limited

than Article III standing or the prudential requirements associated therewith.” Troutman, 286 F.3d

at 364. In order to have standing to appeal a bankruptcy court order, an appellant must be a “person

aggrieved” by the bankruptcy court's order. See In re Amir, 436 B.R. at 9. See also In re Pasley, 603

B.R. 6, 10 (6th Cir. BAP 2019); In re Cotter, 2017 WL 8236168 at * 1 (6th Cir. March 1, 2017); In

re Brown, 851 F.3d 619, 623 (6th Cir. 2017); Fidelity Bank, N.A. v. M.M. Group, Inc., 77 F.3d 880,

882 (6th Cir.1996). This doctrine limits standing to those persons who “have been directly and




10
   Although the Bankruptcy Court did not address the issue of Teixeira’s standing to object to the sale of his interest in
the Caravaggio Trust in its April 5, 2019 decision, this Court is authorized, and indeed has the obligation, to consider the
issue of standing to appeal since the lack of standing is a jurisdictional bar to appellate review. Se In re Amir, 436 B.R.
at 9; Basic Energy & Affiliated Res., Inc., 273 F.3d at 665.
                                                            20
adversely affected pecuniarily by the order.... Only when the order directly diminishes a person's

property, increases his burdens, or impairs his rights will” an appellant have standing to appeal.

Fidelity Bank, 77 F.3d at 882. See also In re Amir, 436 B.R. at 9; Travelers Cas. & Sur. v. Corbin

(In re First Cincinnati, Inc.), 286 B.R. 49, 51 (6th Cir. BAP 2002) (citations omitted).

       Courts rarely find that a chapter 7 debtor is a “person aggrieved” by a bankruptcy court order

regarding the disposition of property of the estate. See In re Amir, 436 B.R. at *10; In re Miller, 2012

WL 6719421 at * 4; Monus v. Lambros, 286 B.R. 629, 634 (N.D. Ohio 2002).

       The advent of the chapter 7 estate and the appointment of the chapter 7 trustee divest
       the chapter 7 debtor of all right, title and interest in nonexempt property of the estate
       at the commencement of the case. Since title to property of the estate no longer resides
       in the chapter 7 debtor, the debtor typically lacks any pecuniary interest in the chapter
       7 trustee's disposition of that property.

Spenlinhauer v. O'Donnell, 261 F.3d 113, 118 (1st Cir.2001) (citing 11 U.S.C. §§ 541(a) and 704(a));

see also 11 U.S.C. § 323. Pursuant to 11 U.S.C. § 727, the chapter 7 discharge releases the debtor

from all personal liability for his debts. These Bankruptcy Code sections work together to restrict a

chapter 7 debtor's standing to appeal an order from the bankruptcy court. “’[A] hopelessly insolvent

debtor does not have standing to appeal orders affecting the size of the estate, since such an order

would not diminish the debtor's property, increase his burdens, or detrimentally affect his rights.’” In

re Amir, 436 B.R. at 10 (quoting In re El San Juan Hotel, 809 F.2d 151, 154–55 (1st Cir.1987)

(citations omitted)). As a result, the chapter 7 trustee is often the only party who has standing to

appeal an order that impacts the disposition of property of the estate. Id.

       The Sixth Circuit has found, however, that there are two exceptions to a chapter 7 debtor's

limited standing:

        (1) if the debtor can show that a successful appeal would generate assets in excess of
       liabilities, entitling the debtor to a distribution of surplus under Bankruptcy Code

                                                  21
       726(a)(6), ... or (2) the order appealed from affects the terms of the debtor's discharge
       in bankruptcy.

In re Amir, 436 B.R. at 10. See also In re Miller, 2012 WL 6719421 at * 4 (citing Kowal v. Malkemus

(In re Thompson ), 965 F.2d 1136, 1144 n.12 (1st Cir.1992)) (citations omitted). If the debtor fails

to present concrete evidence that either exception applies, he does not have standing to challenge a

bankruptcy court order. Id. See also United States v. Jones, 260 B.R. 415, 418 (E.D.Mich.2000).

To proceed under the first exception, “the debtor cannot simply claim that there is a theoretical chance

of a surplus in the estate, but must show that such surplus is a reasonable possibility.” In re Amir,

436 B.R. at 10 (internal quotation marks and citations omitted) (emphasis added). See also Nangle

v. Surratt–States (In re Nangle), 288 B.R. 213, 216 (8th Cir. BAP 2003).

       “Whether an appellant is a person aggrieved is a question of fact for the district court.”

Marlow v. Rollins Cotton Co., 146 F.3d 420, 423 (6th Cir.1998) (internal quotation marks and

citations omitted). “The burden of proving that a party is a ‘person aggrieved’ is on the appellant

asserting standing to pursue an appeal.” Fidelity Bank, 77 F.3d at 882 (citing In re Revco D.S., Inc.,

898 F.2d 498, 499 (6th Cir.1990)). See also Dietrich v. Nathan, 2013 WL 3188922 at * 2 (E.D. Mich.

June 20, 2013).

       Here, Mr. Simon argues that Teixeira cannot meet either of the exceptions set forth above to

establish standing. (Doc. No. 8 at p. 9.) Specifically, Mr. Simon asserts that Teixeira has not shown

that there is a reasonable possibility that the sale of his interest in the Caravaggio Trust would cause

a surplusage in his bankruptcy estate; i.e., that a sale would result in Teixeira’s assets exceeding his

reported liabilities. (Id. at p. 9-10.) In this regard, Mr. Simon notes that the Bankruptcy Court gave

Teixeira the opportunity to find a $100,000 bidder but that he failed to do so. (Id.) Mr. Simon asserts

that “the debtor’s failure to find such a bidder is an implicit admission that his bankruptcy case could

                                                  22
not produce a surplus,” and argues that “the debtor never produced any evidence that the trustee

missed an opportunity for a higher bid than the $10,000 the trustee received.” (Id.)

        In response, Teixeira argues that he “chose to collaterally challenge the Bankruptcy Court’s

order authorizing the sale of Debtor’s 25% beneficial interest to TAMSEF by way of a motion for

relief from that order pursuant to Fed. R. Civ. P. 60(b), which is made applicable to bankruptcy

proceedings pursuant to Rule 9024.” (Doc. No. 11 at p. 5.) Teixeira maintains that he timely appealed

the Bankruptcy Court’s order to this Court and “[a]s a result, this Court has jurisdiction over the

Bankruptcy Court’s April 5, 2019, final order under 28 U.S.C. § 158(a)(1), which grants district

courts jurisdiction to hear appeals from final judgments, orders, and decrees of bankruptcy judges.”

(Id. at p. 5-6.)

        Notably, Teixeira does not argue that either of the exceptions to a debtor’s limited standing

(as detailed above and set forth in Amir, supra) applies under the facts of the instant case. Most

significantly, Teixeira does not assert, much less present concrete evidence, that there is a reasonable

possibility that the sale of his purported interest in the Caravaggio Trust would lead to a surplusage.

Rather, Teixeira appears to argue only that the jurisdictional requirement of standing does not apply

in the context of appeals from the denial of a Rule 60(b) motion to vacate.

        Teixeira’s argument is without merit. As an initial matter, none of the cases cited by Teixeira

stand for this proposition of law. Rather, the cases cited by Teixeira only recite the general principle

that a party may appeal from the denial of a Rule 60(b) motion. See Pidcock v. Goddard (In re SII

Liquidation Co.), 2014 WL 5325930 at * 14 (Bankr. N.D. Ohio Oct. 17, 2014) (“If a party fails to

appeal a sale order, most courts find that the only other avenue for relief is Federal Rule of Civil

Procedure 60(b).”); Mallory v. Eyrich, 922 F.2d 1273, 1277 (6th Cir. 1991) (“The law is settled that


                                                  23
a ruling on a Rule 60(b) motion may be appealed under Fed. R. App. P. 4(a).”). None of the cases

cited by Teixeira address (or even mention) the issue of a debtor’s standing in the context of an appeal

from a bankruptcy court’s denial of a Rule 60(b) motion.

       For the following reasons, the Court finds no merit to Teixeira’s argument that the

jurisdictional requirement of standing does not apply in the context of an appeal from the denial of a

post judgment motion. As noted above, Teixeira cites no authority for this proposition and offers no

independent argument as to why the requirement of standing would somehow not apply in this

context. Moreover, the Court notes that the Bankruptcy Court denied Teixeira’s Objection to the

Notice of Intent to Sell his interest in the Caravaggio Trust on the grounds that Teixeira did not have

standing to object because he failed to demonstrate that a sale of this asset would result in a

surplusage. See Tr. Of June 19, 2018 hearing at p. 8-10 (Bankr. Doc. No. 32). Teixeira did not appeal

the Bankruptcy Court’s Order on this issue and cannot now attempt to relitigate the issue of standing

in the context of a Rule 60(b) motion. See In re SII Liquidation, 517 B.R. 72 (6th Cir. BAP 2014).

       Indeed, the Sixth Circuit reached the same conclusion under similar facts in In re SII

Liquidation, 517 B.R. 72 (6th Cir. BAP 2014). In that case, the appellants were shareholders and

directors of the corporate debtor seeking to prosecute a legal malpractice claim against the debtor’s

bankruptcy attorneys. The bankruptcy court dismissed the adversary proceeding on September 20,

2012, holding that (1) appellants lacked standing to bring the claim directly or derivatively on behalf

of debtors, and (2) the claim was barred by res judicata. Appellants did not appeal this final order.

One year after the dismissal, appellants filed a motion seeking relief from the dismissal order pursuant

to Rule 60(b). Appellants sought to reopen the adversary proceeding on the basis of asserted newly

discovered evidence that appellees had failed to disclose a conflict with Huntington National Bank


                                                  24
and sought to amend the complaint to add allegations concerning this new evidence. The bankruptcy

court denied the motion for relief from judgment, and appellants appealed.

       The Bankruptcy Appellate Panel of the Sixth Circuit determined that “even if there was newly

discovered evidence of such a conflict, that discovery does not serve as a basis for vacating the

dismissal order due to the Appellants' lack of standing.” Id. at 75. The court explained:

       In the September 20, 2012 opinion dismissing the adversary complaint, the bankruptcy
       court clearly held that Appellants did not have standing to bring the underlying claims.
       Mem. Op. at 8–13, Schwab v. Oscar, No. 12–6035 (Bankr. N.D. Ohio Sept. 20, 2012),
       ECF No. 41. Specifically, the bankruptcy court held that only the representative of the
       bankruptcy estate or its successor had standing to bring a malpractice claim against
       Appellees absent a showing of shareholder derivative standing or assignment of the
       claims. The bankruptcy court further held that Appellants did not establish derivative
       standing nor did they obtain an assignment of claims. Id. at 10.

       The order dismissing the complaint because Appellants lacked standing was a final,
       appealable order. Hamilton v. Appolon (In re Hamilton), 399 B.R. 717, 720 (1st Cir.
       BAP 2009) (“An order dismissing an adversary proceeding is a final order as it ends
       the litigation on the merits of the complaint.”). Appellants should have filed an appeal
       if they wished to challenge the bankruptcy court's decision that they lacked standing
       to bring the malpractice claims. Accordingly, they are bound by the bankruptcy court's
       decision that they lacked standing under the law of the case doctrine. They may not
       raise any issues regarding the prior order in this appeal.

       ***

       In this appeal, Appellants are attempting to use a Rule 60(b) motion to re-litigate the
       issue of their standing to bring the underlying claims when they should have filed a
       timely appeal if they wished to challenge that ruling. Marbly v. City of Southfield,
       2001 U.S. App. LEXIS 18599, at *6 (6th Cir. Aug. 13, 2001) (Rule 60(b) may not be
       employed to re-litigate issues previously decided); Hopper v. Euclid Manor Nursing
       Home, Inc., 867 F.2d 291, 294 (6th Cir.1989) (citations omitted) (Rule 60(b) not a
       substitute for an appeal).

       Because Appellants lack standing to be a party in the underlying complaint, they
       lack standing to bring a motion for relief from judgment. “The plain language of
       Rule 60(b) only allows relief to be given to ‘a party’ to the litigation.” Bridgeport
       Music, Inc. v. Smith, 714 F.3d 932, 940 (6th Cir.2013) (citations omitted). The
       bankruptcy court correctly determined that Appellants' motion for relief from


                                                 25
       judgment should be denied due to the preclusive effect of its prior ruling determining
       that the Appellants' lacked standing to pursue the adversary proceeding.

Id. at 76-77 (emphasis added).

       Likewise, here, the Bankruptcy Court expressly determined that Teixeira did not have

standing to object to the sale of his interest in the Caravaggio Trust and, on that basis, denied

Teixeira’s Objection to the Notice of Intent to Sell. (Bankr. Doc. No. 32 at Tr. 8-10; Bankr. Doc. No.

30.) Teixeira did not appeal from that Order. He offers no reason why he should now be permitted

to relitigate the issue of standing in the context of a 60(b) motion and, indeed, the Sixth Circuit’s

holding in In re SII Liquidation, supra suggests that he is not, in fact, permitted to do so. Further,

Teixeira’s argument that the jurisdictional requirement of standing does not apply in an appeal of a

post judgment motion is contradicted by the Sixth Circuit’s decision in that case. See In re SII

Liquidation, 517 B.R. at 77 (finding that “[b]ecause Appellants lack standing to be a party in the

underlying complaint, they lack standing to bring a motion for relief from judgment.”). Accordingly,

Teixeira’s argument is without merit and rejected.

       Moreover, even notwithstanding the above, the Court finds that Teixeira has not satisfied

either of the exceptions to a debtor’s limited standing to challenge a bankruptcy court order. As set

forth above, in In re Amir, supra, the Sixth Circuit found that “[i]f the debtor fails to present concrete

evidence that either exception applies, he does not have standing to challenge a bankruptcy court

order.” In re Amir, 436 B.R. at 10. With regard to the first exception, “the debtor cannot simply

claim that there is a theoretical chance of a surplus in the estate, but must show that such surplus is a

reasonable possibility.” Id. Here, Teixeira has not come forward with any concrete evidence that

there is a reasonable possibility of a surplus. While not addressing this issue directly in his briefing,

Teixeira argues generally that his interest in the Caravaggio Trust is worth far more than the “paltry

                                                   26
sum” of $10,000 and notes that the Caravaggio Trust obtained a default judgment against a previous

purchaser in the amount of $18,283,884.00. (Doc. No. 7 at p. 7, 19.) Teixeira has not, however,

argued or demonstrated that there is any possibility (much less a reasonable possibility) of collecting

on this $18 million judgment. Nor has Teixeira argued or presented any concrete evidence that there

is a potential buyer of his interest in the Caravaggio Trust or how much any such buyer is willing to

pay for that interest. Rather, construed liberally, Teixeira’s briefs suggest only that the potential value

of his interest is greater than $10,000. This is not the same, however, as presenting concrete evidence

that there is a reasonable possibility that the sale of his interest would result in a surplusage; i.e., that

the sale would result in assets that exceed his liabilities of approximately $100,000. Teixeira’s failure

to come forward with such concrete evidence is particularly problematic here, where the asset in

question has been embroiled in litigation for many years and is significantly encumbered by adverse

claims. 11 See Doc. No. 7 at p. 7. Moreover, as both Mr. Simon and the United States Trustee note,

Teixeira was given several opportunities to identify potential buyers and failed to do so.

         Accordingly, and for all the reasons set forth above, the Court finds that Teixeira has failed

to demonstrate that he has standing with respect to the instant proceedings. 12 The Court, therefore,

lacks jurisdiction and will not consider the substantive arguments raised in his appellate briefing.




11
  The nature and extent of the adverse claims on Teixeira’s interest in the Caravaggio Trust are not entirely clear. At one
point in his briefing, he states that the Boire Trustee has adverse claims in the amount of $968,649. (Doc. No. 7 at p. 7.)
At another point, Teixeira states that the Boire Trustee has adverse claims of over $9 million against his beneficial interest.
(Id. at p. 19.)
12
   The Court further notes that Teixeira makes no argument or suggestion that the second exception to a debtor’s limited
standing would apply, i.e., that the order appealed from affects the terms of the debtor's discharge in bankruptcy.
                                                             27
IV.    Conclusion

      For all the foregoing reasons, the April 5, 2019 decision of the Bankruptcy Court is

AFFIRMED.

      IT IS SO ORDERED


                                                 s/Pamela A. Barker
                                                PAMELA A. BARKER
Date: March 31, 2020                            U. S. DISTRICT JUDGE




                                           28
